Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on February 25, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of the full statutory term of prior patent number 10,907,238 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art is considered to be US 3,777,011 to Veloso; and US 2004/0168909 to Larson.
Veloso teaches a leaching process for extracting and depositing metals from ore (col. 1, lines 14-18) comprising heating and dissolving ore or slag into a non-volatile low vapor pressure liquid (claimed steps b and d; col. 3, lines 60-70); separating said liquid from undissolved ore (col. 4, lines 6-12); transferring said liquid solution into an electrochemical reactor via a filter (col. 4, lines 6-10; see the block diagram); wherein the electrochemical reactor comprises a high temperature resistant housing (col. 4, lines 19-21) a cathode and an anode connected to a power source (col. 4, lines 6-21) and electrodepositing metal onto the cathode electrode (col. 1, lines 14-19; col. 4, lines 6-21; claim 1).
Veloso fails to teach a first step of passing a molten ore or slag through a heat exchanger to transmit heat from the molten ore or slag to the heat exchanger followed by transmitting the heated non-volatile low pressure liquid to an open air crucible after step (b); and wherein the metal is retrieved from the reactor via one or more valves to drain the reactor.
With regard to claim 12, the closest prior art made of record fails to teach a movable re-cycle tank able to receive the metal-ion depleted liquid from the electrochemical reactor; and, a heat exchanger device configured to receive the metal-ion depleted liquid from the re-cycle tank and able to transfer heat from a melted slag to the metal-ion depleted liquid, as claimed.
Larson discloses a chamber (6) integrally attached to the electrolytic cell (1; figure 11) where it is recycled to a mixing tank (72) for metal precipitation (paragraph 55).
There was not found a teaching in the prior art suggesting modification of the
conventional leaching methods in order to obtain the features of the present invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZULMARIAM MENDEZ whose telephone number is (571)272-9805. The examiner can normally be reached M-F 8am-4:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZULMARIAM MENDEZ/Primary Examiner, Art Unit 1794